JUDGMENT
Musgrave, Judge:
This Court, having received and reviewed the Department of Commerce, International Trade Administration’s Amended Results of Redetermination Pursuant to Court Remand Camargo Correa Metais, S.A. v. United States, Slip Op. 93-163 (August 12, 1993),
It is hereby ordered, adjudge, and decreed: that the Remand Results filed by the Department of Commerce, International Trade Administration are affirmed in all respects, and it is further
Ordered, adjudged, and decreed: that since all other issues have been decided, this case is dismissed.